332 S.W.3d 861 (2010)
STATE of Missouri, Respondent,
v.
Joshua Allen TURNER, Appellant.
No. WD 71563.
Missouri Court of Appeals, Western District.
November 16, 2010.
Matthew Ward, Columbia, MO, for appellant.
Shaun J. Mackelprang and James B. Farnsworth, Jefferson City, MO, for respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Joshua Turner appeals from the trial court's judgment convicting him of burglary in the first-degree, attempted robbery in the first-degree and unlawful possession of a firearm after a jury trial. Turner contends that the trial court erred in overruling his objection to Detective Mark Edwards's testimony that Turner told him that "he probably said too much" and that he wanted an attorney because there was no evidence to support a finding that Turner's silence was either pre- or post-Miranda warning. Turner contends that if his silence was post-Miranda, Detective Edwards's testimony was an impermissible comment on Turner's silence which created an inference of guilt. We affirm. Rule 30.25(b).